Citation Nr: 1105884	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.

2.	Whether new and material evidence has been received to reopen a 
claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 
1960 to February 1963. He also served in the Pennsylvania Army 
National Guard from   July 1976 to December 2001, including a 
period of Active Duty for Training (ACDUTRA) from September 1978 
to June 1979.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran was scheduled to attend a Travel Board hearing before 
a Veterans Law Judge (VLJ) in September 2008. However, he failed 
to report on the scheduled hearing date, and had not requested 
that the proceeding be rescheduled. Thus, his hearing request is 
deemed withdrawn. See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.	Through a February 2004 rating decision, the RO denied the 
Veteran's claims for service connection for hearing loss, and 
tinnitus. The appellant did not commence an appeal of that 
decision. 

2.	Following that original RO rating decision, no additional 
evidence has been received which relates to an unestablished fact 
necessary to substantiate the previously denied claims. 


CONCLUSIONS OF LAW

1.	The February 2004 RO rating decision that denied service 
connection for hearing loss and tinnitus became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2010).

2.	New and material evidence has not been received to reopen the 
previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring that 
VA provide a claim-specific and comprehensive definition of "new 
and material" evidence.

Through the VCAA notice correspondence dated from March 2007, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the          joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Moreover, an addendum to the March 2007 VCAA letter provided a 
claim-specific definition of "new and material" evidence 
required to substantiate the Veteran's claim.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance, the  March 2007 VCAA notice correspondence was issued 
prior to the adjudication of                the Veteran's 
petition to reopen by an April 2007 RO rating decision, and thus 
did comport with the definition of timely notice. 

The RO has also taken appropriate action to comply with the duty 
to assist                  the Veteran in this case. Most of the 
evidence of record consists of that already          on file 
prior to the Veteran's petition to reopen. There is no indication 
of any additional VA or private medical evidence, or other 
relevant documentation for    the RO to have obtained on the 
Veteran's behalf. In support of his claims,                the 
Veteran provided several personal statements. He did not report 
for a scheduled Travel Board hearing, and did not request that 
this proceeding be rescheduled.         The record as it stands 
includes sufficient competent evidence to decide the claims. 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).  

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing ACDUTRA, or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106 (West 2002 & Supp. 2010);            38 C.F.R. § 3.6 
(2010). 

By a February 2004 rating decision, the RO denied the Veteran's 
original claims for service connection for hearing loss and 
tinnitus. The reason surrounding denial of service connection for 
hearing loss was the absence of any medical evidence showing 
decreased hearing throughout the Veteran's active duty and 
reserve service. Thus, it was concluded that there was no 
competent evidence of a causal nexus between hearing loss 
diagnosed post-service, and the Veteran's active military 
service. Meanwhile, service connection for tinnitus was denied 
for precisely the same reason -- there was no indication of the 
claimed disability during military service, and therefore no 
finding to support a likely causal nexus to service. 
Consequently, the Veteran's claims for service connection were 
denied.        As he did not file a timely Notice of Disagreement 
(NOD) with this decision,        the February 2004 rating 
decision became final and binding on the merits.            See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Previously, the Veteran's claims for service connection for 
bilateral hearing loss, and tinnitus, were found deficient for 
reason of the unestablished key element of a causal nexus between 
the disability claimed, and an incident of his military service. 
See e.g., Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). The Board has closely reviewed all new 
evidence submitted from the Veteran for purpose of determining if 
indeed now there are sufficient findings to establish the 
requisite causal nexus to service. 

As new evidence, the Veteran has provided a copy of his Army 
National Guard statement chronicling the precise number of 
ACDUTRA and INACDUTRA service days he has had throughout his 
National Guard career and the number of career points he 
accumulated on an annual basis. Reviewing this documentation,                  
it confirms the nature and extent of the Veteran's military 
career. As to the significance of the report to the instant 
matter, though, the documentation does not immediately help 
establish service connection. Strictly speaking, the report does 
not comprise any form of medical evidence. Conceivably it would 
assist in showing the dates of all training exercises, so that if 
the Veteran wanted proof that he was in training during a 
specified ear injury or a profound instance of noise exposure,               
he would have that available evidence. However, the Veteran has 
not alleged at any point having one isolated ear injury, just 
continuous ongoing noise exposure.              So trying to 
prove that a specific injury was coincident with a period of 
ACDUTRA or INACDUTRA is not relevant here. In sum, the record of 
service does not have a bearing on the Veteran's petition to 
reopen.

Next, the Veteran has provided a February 2007 evaluation with 
J.E.G., a private audiologist. The evaluation report contains an 
audiogram but which indicates test results in graphical form, 
which may not be interpreted for VA purposes.                  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995). Assuming for 
argument's sake that the results conclusively demonstrated 
bilateral hearing loss, as that condition is defined for VA 
purposes at 38 C.F.R. § 3.385, this fact would still pertain only 
to the current diagnosis of hearing loss, and not its etiology, 
which is the crux upon which the claim at issue was previously 
denied. 

Meanwhile, the evaluation report contains a notation indicating a 
check under the category of "tinnitus." Next to this is the 
writing "Feb. 1960." This is also the approximate date upon 
which the Veteran commenced active duty service. There is also a 
note in the margin stating "contact VA." Notwithstanding this, 
there is little indication as to the private audiologist's actual 
impression on the etiology of tinnitus. Based on the minimal 
detail offered in this report, there is simply no plausible 
grounds to find that what the audiologist reasonably intended was 
to opine on the etiology of tinnitus, by stating that it was 
incurred on or around February 1960. Indeed, such a conclusion 
would hardly make objective sense, given that this is when the 
Veteran commenced service, well in advance of what he describes 
as a long-term history of noise exposure. Moreover, it bears 
mention that if the notation of "Feb. 1960" is reflective of 
the Veteran's own subjective report, rather than an opinion of 
the VA examiner, that in itself would also invalidate the 
notation as competent medical evidence. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information simply recorded 
by a medical examiner, unenhanced by additional comment by that 
examiner, does not on its own constitute competent medical 
evidence). In any event, there is nothing to concretely indicate 
or suggest that the VA examiner was attempting to offer a medical 
opinion that would help substantiate the causal nexus element of 
the Veteran's claim.


The remaining evidence on file is comprised of the Veteran's own 
statements as to what he considered the likely cause of the 
claimed conditions. Several of the Veteran's assertions presented 
are generally cumulative of the existing evidence of record. See 
e.g., Untalan v. Nicholson, 20 Vet. App. 267 (2006) (the 
presentation of new arguments based on evidence already of record 
as of the previous decision does not constitute new evidence). In 
addition, the Court has held that a claimant's lay testimony does 
not comprise a basis to reopen a claim where the determinative 
issue is that involving medical causation. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 
 
Accordingly, new and material evidence has not been received 
which demonstrates the likelihood of a causal connection between 
either hearing loss, or tinnitus, and the Veteran's military 
service. As the criteria for new and material evidence to reopen 
service connection for these conditions have not been met, the 
benefit-of-the-doubt doctrine does not apply, and the petitions 
to reopen must be denied.          See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 
 

ORDER

The petition to reopen a claim for service connection for 
bilateral hearing loss is denied. 

The petition to reopen a claim for service connection for 
tinnitus is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


